DETAILED ACTION
03/20/22 - Applicant response.
12/20/21 - First action on the merits.
09/28/21 - Applicant election.
09/16/21 - Restriction requirement.

Response to Arguments
Applicant's arguments filed 3/20/22 have been fully considered but they are not fully persuasive.
 	Regarding the 112 rejections, the amendments do not sufficiently resolve the issues.  As noted further in the 112 rejection below, it is not clear what stimulation modality or modalities are being used in the system.  Further regarding claim 2, generating frequency and frequencies is unclear since frequency is a parameter and not a form of therapy, and it is also not clear what stimulation modality/modalities form this therapy.  Further regarding claim 4, photobiomodulation of frequency/frequencies is performed is not clear since frequency is a parameter and not a tangible target of photobiomodulation.   
 	Regarding the 101 rejection, the amendment overcomes the rejection.
 	Regarding the prior art, Applicant’s arguments regarding Pan have been fully considered and are persuasive.  The rejections with Pan have been withdrawn.  However, in light of the amendments, a new grounds of rejection is made in view of Knight (US 2017/0080246).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1: It is not clear what stimulation modality or modalities are being used in the claimed system.  Briefly, light is a form of electromagnetic energy.  Light inherently has a frequency, which is more commonly referred to in wavelengths, where wavelength is the inverse of frequency.  Light stimulation therapy, as well as other modalities of therapy, can be delivered in pulsed format, where the stimulation pulse rate can be referred to as a stimulation pulse frequency, and the pattern of stimulation pulses referred to as a pulse pattern.  Electromagnetic energy can also take the form of Radio Frequency energy, which would be a separate stimulation modality from light stimulation.  RF stimulation also would inherently have a frequency, and likewise can be delivered in pulses, where the pulses themselves may be delivered at a stimulation pulse rate or frequency.  However, the phrasing in the claims do not clearly indicate what stimulation modality or modalities are being used.  For instance, it is grammatically unclear to recite providing electromagnetic frequency, since frequency is a parameter or characteristic of energy and is not a tangible thing that can be provided.  It is also unclear what modality corresponds to providing pulse directed energy, since many modalities of stimulation may be delivered in pulsed format.  The claim later then refers to selection of electromagnetic and light frequencies, but as noted above, frequencies are not a tangible provision, and light is commonly referred to in wavelengths.  Claim 6 then refers to pulse patterns being haptic treatments, while claim 8 states that pulse patterns are created by a plasma wave generator.  Claims 9 and 10 again confusingly refer to both light frequencies and wavelengths.  For purposes of examination, the broadest reasonable interpretation is that the electromagnetic energy being used comprises light therapy.
Claim 2 is grammatically unclear.  
Claim 4: "pulsed frequencies is performed" is grammatically unclear.  The phrasing of "to stimulation cellular function of the user configured to therapeutically treat..." is also grammatically unclear.  It is also unclear what further structural limitations are imparted since the claim merely describes an intended use.
Claim 5: Unclear what structural limitations are imparted since the claim appears to be describing a method step.  The claim is also unclear since targeting a pre-configured location or body portion of a user would either be rescinding the previous recitation of "to treat a whole body...of a user", or would not be further limiting the previous recitation of "to treat...a specific body portion of a user". 
 Claim 6: "the pulse patterns generated by the light therapy chamber" lacks proper antecedent basis, since the parent claim does not actually recite generating the pulse patterns (only a control pad configured to optionally receive pulse pattern instructions).  It is also unclear how "multiple pulses" or "multiple pulse patterns" further limits pulse patterns, since a pulse pattern would already comprise multiple pulses in a pattern.
Claim 7: Unclear what structural limitations are imparted since the claim only further describes an intended context of the sets of desired frequencies, which does not affect the structural configuration of the control pad.  In addition, it is unclear how this would potentially further limit the frequencies, since the frequencies are already considered to be therapeutic (i.e. delivering a desired treatment effect).
Claim 9: Unclear what structural limitations are imparted since the claim only further modifies the content of the sets of frequencies, which does not affect the structural configuration of the control pad.  In addition, it is unclear how sets of frequencies would comprise wavelengths, since these are disparate physical properties.
Claim 10: Unclear what structural limitations are imparted since the claim only further modifies the content of the sets of frequencies, which does not affect the structural configuration of the control pad.   In addition, the claim is also unclear since the choices of red, blue, green, and infrared correspond to wavelengths, not frequencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, 7, 9-10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claims 4, 7, 9, 10: Does not further limit the subject matter.
 	Claim 5: Either does not include all limitations of the claim upon which it depends, or does not further limit the subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (US 2017/0080246).

    PNG
    media_image1.png
    557
    376
    media_image1.png
    Greyscale

Regarding claims 1, 4-7, 9, 10, Knight discloses the same invention as claimed (Figure 1B provided above for convenience), including a system for therapeutic treatment (abstract) comprising a light therapy full body chamber suitable to provide treatment to the entire body of a user simultaneously (Figure 1B; abstract; Paragraph 42), the light therapy chamber being configured with a plurality of light emitting fixtures (Paragraph 70: plurality of light sources 126) to emit light in a pre-configured pattern of light wavelengths, where the pre-configured pattern of light wavelengths is selected and applied therapeutically (Paragraphs 77-81), the light therapy chamber providing electromagnetic frequency, said pre-configured pattern of light wavelengths, and pulse directed energy to a user (Paragraph 70: light therapy may be pulsed; in light of the 112(b) above, the broadest reasonable interpretation of this phrase is pulsed light therapy; nevertheless, Knight also discloses audio pulse directed energy in Paragraphs 11, 48, 82-87), the light therapy chamber having a control pad (Paragraphs 68, 77-81: control system 128), said control pad permitting the selection or input of sets of desired electromagnetic and light frequencies or pulse pattern instructions for delivery to said user during a therapy session (Paragraphs 77-81), where the said sets of electromagnetic and light frequencies and pulse patterns are configured to treat a whole body or specific body portion of a user simultaneously within said full body chamber (this phrase merely describes the intended use of the frequencies or pulse patterns and does not impart structural limitations on the control pad or system; nevertheless, Knight discloses the therapy parameters are configured to treat the body).
Regarding claim 2, Pan discloses further generating a bio-resonant whole body frequency with pulsed frequencies to form a combination therapy for a pre-determined condition (Paragraphs 4-10, 42, 45, 77-81).
Regarding claim 6, Knight discloses haptic treatments as recited (Paragraphs 11, 48, 82-87: audio signals including audible, subsonic, and ultrasonic vibrations).
Regarding claim 8, this only further modifies the option of "or pulse pattern instructions", and thus the claim can be met by merely a control pad that permits selection/input of sets of desired frequencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 2017/0080246) in view of Marchesi (US 6,409,744).
 	Regarding claim 3, Knight does not disclose a heart monitoring electrode.  However, Marchesi teaches a light therapy chamber further comprising an electrode connected to the user within the light therapy chamber to monitor and collect heartbeat data (Col. 4, lines 23-35), in order to optimize therapy based on the heartbeat.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Knight as taught by Marchesi to include a heartbeat sensor as recited, in order to optimize therapy based on the heartbeat.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 2017/0080246) in view of Yamashiro (US 6,520,903).
 	Regarding claim 8, alternatively, Knight does not explicitly disclose a plasma wave generator.  However, Yamashiro teaches pulse patterns created and delivered by a plasma wave generator (Col. 6, lines 59-62), where it is known that light and magnetic energy interact to produce plasma (Col. 2, lines 60-64), in order to more effectively stimulate the patient.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Knight as taught by Yamashiro to include a plasma wave generator as recited, in order to more effectively stimulate the patient.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17008981 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792